     Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 1 of 11

                                                                 riLL"0
                                                          U.S.OiSTRiCTCOr^I
               IN THE UNITED STATES DISTRICT COURT
                  THE SOUTHERN DISTRICT OF GEORGIA,-nn u.y « t         nu o
                             SAVANNAH DIVISION                   ^              2k
JOSEPH WILLIAMS,                                        CLER
                                                                     . Or GA.
      Petitioner,

V.                                            CASE NO. CV412-106


ERIC SELLERS, Warden, Georgia
Diagnostic and Classification
Prison,

      Respondent.



                                ORDER


     Before the Court is Petitioner Joseph Williams' Motion for

Reconsideration   of   the   Court's   Procedural    Default   Order   and      to


Amend Petition for Writ of Habeas Corpus. (Doc. 95.) In his motion.

Petitioner requests that this Court partially reconsider its prior

order dismissing many of Petitioner's claims as insufficiently

pled. For the following reasons. Petitioner's motion (Doc. 95) is

DENIED.


                                BACKGROUND


     In 2004, Petitioner was convicted and sentenced to death by

the Superior Court of Chatham County for the murder of Michael

Deal. (Doc. 11, Attach. 4 at 52-55; Doc. 9, Attach. 32 at 71.)

After the completion of his direct appeal and state habeas court

proceedings,   Petitioner     Williams   filed   a   petition    for    habeas

corpus in this Court, pursuant to 28 U.S.C. § 2254, challenging
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 2 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 3 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 4 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 5 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 6 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 7 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 8 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 9 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 10 of 11
Case 4:12-cv-00106-WTM Document 104 Filed 05/21/20 Page 11 of 11
